DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an elastomeric septum… having a fluid inlet port defining a flow control surface… and a needle… having… a proximal end extending through said septum… wherein said flow control surface has one or more step changes narrowing in a proximal-to-distal direction, and wherein said hub has a sleeve disposed between said terminal surface of said proximal end of said needle and said terminal surface of said proximal end of said flow control surface...” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Applicant recites a combination of limitations which create a configuration that does not appear to be enumerated or supported by the originally filed detailed disclosure. Specifically, Claim 1 recites, inter alia:
“An elastomeric septum… having a fluid inlet port defining a flow control surface configured to be in contiguous contact with said suspension… wherein said flow control surface has one or more step changes narrowing in a proximal-to-distal direction”;
“A needle mounted to said hub, said needle having… a proximal end extending through said septum” [emphasis added];
 “Wherein said hub has a sleeve disposed between said terminal surface of said proximal end of said needle and said terminal surface of said proximal end of said flow control surface” [emphasis added].
Specifically, while Par. 26 and 27 do make it clear that the “fluid inlet port 53 may be defined in the septum 30 and the sleeve 74”…[t]he flow control surface 54 both defined by the septum 30 and the sleeve 74” such a sleeve is disclosed either as extending THROUGH the septum (see Fig. 7) or abutting the septum (see Fig. 9) such that the configurations are precluded from having a needle with a proximal end which extends through the septum (see Fig. 7 and 9 a note that the proximal end of the needle does not make contact with the septum such that in neither configuration does the proximal end extend “through” the septum – whereby the standard for determining such extension “through” the septum is provided in Par. 13).
This is further expanded upon by consideration of Claim 7, which recites “wherein said sleeve has a sharpened proximal end that pierces through at least a portion of the septum”. Such a limitations are not understood, in light of the specification, to be compatible with the claim 1 requirement that the proximal end of the needle extends “through” the septum. Rather, in all embodiments the presence of the sleeve appears to be an intermediate structure which lies between the proximal end of the needle and the distal end of the flow control surface such that the needle DOES NOT penetrate “through” the septum (contrast Fig. 7 and 9 with Figs. 1, 3, 4, and 5).
While the specification is certainly permissive to various reasonably envisaged species that are consistent with the disclosure, Examiner submits that the configuration claimed in Claim 1 is not consistent with Applicant’s disclosure and requires a combination of features e.g. a sleeve that lies between the needle proximal end of the proximal end of the flow control surface as well as a needle proximal end which extends through the septum, that are not consistent with one another and are disclosed as mutually exclusive alternatives to one another in a manner which suggests incompatibility – i.e. the sleeve defines an alternative means by which the needle may be interfaced with the septum where the needle proximal end does not extend through the septum pursuant to usage of the sleeve. Examiner notes that there are NO embodiments depicted wherein a sleeve is positioned at a location between the proximal end of the needle and the proximal end of the flow control surface AND wherein the proximal end of the needed passes THROUGH the septum. Inasmuch as this specific arrangement of the sleeve and needle is not found in ANY of the disclosed embodiments, irrespective of the shape of the flow control surface, it must be concluded that support for the instant claims is not present.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant makes reference to “said terminal surface of said proximal end of said needle and said terminal surface of said proximal end of said flow control surface” [emphasis added]. However, no such “terminal surface”(s) have been previously claimed making the use of the term “said” improper and indefinite inasmuch it is unclear to what “terminal surface” Applicant is referring. Furthermore, the “flow control surface” is not even claimed as comprising a “proximal end” – let alone a proximal end with a “terminal surface”. As such, the metes and bounds of such a “proximal end” cannot be determined for establishing specifically how the claim seeks to set forth the location of “a sleeve” of the hub so as to be “disposed between” these “terminal surfaces” – Examiner notes that these “terminal surface”(s) are not specifically described in the specification further increasing the potential for confusion.
Further regarding Claim 1, Examiner submits that the claim appears to create confusion with how it defines the “flow control surface” in association with a needle having a “proximal end extending through said septum” in association with “a hub [having] a sleeve disposed between said terminal surface of said proximal end of said needle and said terminal surface of said proximal end of said flow control surface”. Examiner submits that if the sleeve lies “between” the proximal end of the needle that proximal end of the needle cannot extend “through said septum” as required. Examiner submits that therefor, Applicant appears to be using either the term “between” or “extending through said septum” in a non-standard usage as compared to the specification. Such limitations create confusion as to where the distinction (if any exists) between the sleeve and the needle lies.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that the language of the instant claim is distinctive from that previously rejected under similar ground(s) on 09 December 2021, whereby the instant rejection (recited above) raises new issues with the instant language and offers clear explanation supporting the rejections under 35 USC 112(a) and 112(b). Examiner submits that merely alleging that the specification is not limited to only those embodiments specifically enumerated therein is not demonstrative of support for the instant claims, particularly when the claimed combination of features are separately disclosed in isolated, distinctive, mutually exclusive embodiments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/27/2022